Name: Commission Regulation (EC) No 763/98 of 6 April 1998 closing invitations to tender for the refund on exports of wholly milled rice opened by Regulations (EC) No 2095/97, (EC) No 2096/97, (EC) No 2097/97 and (EC) No 2098/97
 Type: Regulation
 Subject Matter: trade policy;  plant product;  cooperation policy
 Date Published: nan

 ¬ ¬EN Official Journal of the European Communities L 107/37. 4. 98 COMMISSION REGULATION (EC) No 763/98 of 6 April 1998 closing invitations to tender for the refund on exports of wholly milled rice opened by Regulations (EC) No 2095/97, (EC) No 2096/97, (EC) No 2097/97 and (EC) No 2098/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3072/95 of 22 December 1995 on the common organisation of the market in rice (1), as amended by Regulation (EC) No 192/98 (2), and in particular Article 13(3) thereof, Whereas the quantities of rice exported in the 1997/98 marketing year under the invitations to tender for the export refund opened by Commission Regulations (EC) No 2095/97 (3), (EC) No 2096/97 (4), (EC) No 2097/97 (5) and (EC) No 2098/97 (6) have reached the forecasts without exceeding the limits laid down by the Uruguay Round agreement; whereas those invitations to tender should be closed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 The invitations to tender to determine the export refund on wholly milled rice opened by Regulations (EC) No 2095/97, No 2096/97, No 2097/97 and No 2098/97 are hereby closed. Article 2 This Regulation shall enter into force on the day fol- lowing its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 April 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 329, 30. 12. 1995, p. 18. (2) OJ L 20, 27. 1. 1998, p. 16. (3) OJ L 292, 25. 10. 1997, p. 16. (4) OJ L 292, 25. 10. 1997, p. 19. (5) OJ L 292, 25. 10. 1997, p. 22. (6) OJ L 292, 25. 10. 1997, p. 25.